SET ASIDE AND REMANDED and Opinion Filed June 30, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00668-CV

                            AMBER L. MORRISON, Appellant
                                        V.
                          CHRISTOPHER M. FANSLER, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-08561

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang
       Before the Court is the parties’ agreed motion to dismiss. The parties have informed the

Court that they have settled their differences.    Accordingly, we grant the parties’ motion.

Pursuant to the parties’ agreement, we set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with their

agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
150068F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AMBER L. MORRISON, Appellant                          On Appeal from the 95th Judicial District
                                                      Court, Dallas County, Texas.
No. 05-15-00668-CV         V.                         Trial Court Cause No. DC-13-08561.
                                                      Opinion delivered by Justice Lang. Justices
CHRISTOPHER M. FANSLER, Appellee                      Bridges and Schenck, participating.

       In accordance with this Court’s opinion of this date, the trial court’s judgment is SET
ASIDE without regard to the merits and the case is REMANDED to the trial court for rendition
of judgment in accordance with the parties’ agreement.

     Subject to any agreement between the parties, it is ORDERED that appellee
CHRISTOPHER M. FANSLER recover his costs of this appeal from appellant AMBER L.
MORRISON.


Judgment entered this 30th day of June, 2015.




                                                –2–